DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    MARCEL ANTONIO PHILMORE,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-4602

                          [February 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 15-
8707CF10A.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse for resentencing on a corrected scoresheet without the
inclusion of the ten juvenile adjudications which occurred more than five
years before the primary offense. See Lyons v. State, 823 So. 2d 250, 251
(Fla. 4th DCA 2002); Lawrence v. State, 590 So. 2d 1068, 1069-70 (Fla.
5th DCA 1991).

  We affirm the conviction on the remaining issues. See Pickles v. State,
976 So. 2d 690 (Fla. 4th DCA 2008); Bozeman v.State, 698 So. 2d 629,
630 (Fla. 4th DCA 1997).

   Affirmed in part; reversed and remanded in part.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.